Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 1 of 26 PageID #: 661




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND



   SUMMER INFANT (USA), INC.,

           Plaintiff,

                   -against-                            C.A. No. 17-cv-549-JJM-PAS

   TOMY INTERNATIONAL, INC.,

           Defendant.


                     PLAINTIFF SUMMER INFANT (USA), INC.’S
               RESPONSE TO DEFENDANT TOMY INTERNATIONAL, INC.’S
                    MOTION FOR CLAIM CONSTRUCTION ORDER

         Defendant/Counterclaim Plaintiff TOMY International, Inc. (“TOMY”) requests in its

  Motion for Claim Construction Order (Doc. 34) that this Court construe seven terms. For the

  reasons stated below, Plaintiff/Counterclaim Defendant Summer Infant (USA), Inc. (“Summer

  Infant”) opposes TOMY’s constructions and requests that the Court construe the disputed terms

  as follows in accordance with the ordinary meaning of each term and the pertinent intrinsic

  evidence, as explained herein.

  I.     BACKGROUND

         A.       The Patent-in-Suit

         The patent-in-suit, U.S. Patent No. 6,578,209 (“the ’209 patent”) was issued on June 17,

  2003 and is titled “Tubs for Bathing Infants and Toddlers.” See TOMY Br., Ex. 1. The tub

  describes, generally, a tub that is configured to bathe infants in a reclined position and, as the

  child grows and develops the ability to sit up, to bathe children in a seated position. The ’209

  patent concedes that this basic design was not novel, explaining in the Background section that



                                                    1
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 2 of 26 PageID #: 662




  “[a]t least one tub has been configured with a reclined back rest at one end for bathing infants,

  and a more upright back rest at the other end for bathing an older child in a seated position.”

  TOMY Br., Ex. 1 at col. 1, ll. 22-25. Accordingly, the ’209 patent purports only to improve on

  those prior designs with respect to the “utility and efficiency of such tubs.” Id.

         Independent claims 1, 23, and 30, as well as dependent claims 2-8, 12, 15, 18, 21, 24-29,

  and 31 have been asserted by TOMY as infringed by Summer Infant. The allegedly infringing

  independent claims are reproduced in TOMY’s claim construction brief. See TOMY Br. at 3-4.

         B.      Governing claim construction standards

         The essence of patent protection is a bargain made between the patent applicant and the

  government. In exchange for full disclosures of their inventions, applicants are given a limited

  monopoly to practice those inventions. Critical to this exchange is the requirement that

  applicants clearly set forth the scope of their inventions, providing the public the opportunity to

  avoid using someone else’s invention. In other words, the purpose of a patent is to describe “the

  exact scope of an invention and its manufacture to secure to [the patentee] all to which he is

  entitled, [and] to appraise the public of what is still open to them.” Markman v. Westview, Inc.,

  517 U.S. 370, 373 (1996) (citation omitted).

         A determination of infringement “necessitates a determination of what the words in the

  claim[s] mean,” so that courts may find whether or not a patent’s claims cover the alleged

  infringer’s product. Id. at 374. Because one of the “bedrock principle[s]” of patent law is that

  the claims of a patent “define the invention to which the patentee is entitled the right to exclude,”

  the goal of claim construction is to give proper meaning and scope to claim language “by giving

  claim terms their ordinary and customary meanings, according to the customary understanding of

  an artisan of ordinary skill at the time of the invention” after reading the whole patent. Phillips



                                                    2
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 3 of 26 PageID #: 663




  v. AWH Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water, Inc.

  v. Safari Water Filtration Systems, Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)).

         Disputed claim terms are to be interpreted in light of intrinsic and extrinsic evidence.

  Intrinsic evidence is made up by the claims themselves, the patent specification, and the

  prosecution history. See id. at 1314-17. The claims “must be read in view of the specification,

  of which they are a part;” however, while “the specification may aid the court in interpreting the

  meaning of disputed language in the claims, particular embodiments and examples in the

  specification will not be generally read into the claims.” Constant v. Advanced Micro-Devices,

  Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988). The prosecution history also plays a role in claim

  interpretation, and “[l]ike the specification, the prosecution history provides evidence of how the

  [United States Patent and Trademark Office] and the inventor understood the patent.” Phillips,

  415 F.3d at 1317. The well-established doctrine of prosecution disclaimer “preclud[es] patentees

  from recapturing through claim interpretation specific meanings disclaimed during prosecution.”

  Omega Eng’g Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir. 2003). When a patentee

  distinguishes a claimed invention over the prior art, he is “indicating what the claims do not

  cover” and “by implication surrendering such protection.” Ekchian v. Home Depot, Inc., 104

  F.3d 1299, 1304 (Fed. Cir. 1997).

         Finally, in the event two alternative interpretations of particular claim language are

  equally plausible, the court should choose the narrower interpretation in order to avoid unfair

  surprise to the public. See, e.g., Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573,

  1581 (Fed. Cir. 1996) (in light of patentee’s drafting burden imposed by 35 U.S.C. § 112, which

  “guard[s] against unreasonable advantages to the patentee and disadvantages to others arising

  from uncertainty as to their [respective] rights,” selecting the broader interpretation would



                                                    3
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 4 of 26 PageID #: 664




  “undermine the fair notice function of the requirement that the patentee distinctly claim the

  subject matter disclosed in the patent from which he can exclude others temporarily”) (quoting

  Gen. Electric Co. v. Wabash Appliance Corp., 304 U.S. 364, 369 (1938)).

     II.     DISPUTED TERMS

    Claim term/phrase         TOMY’s Proposed Construction              Summer Infant’s Proposed
         at issue                                                           Construction
   “Molded plastic          “one-piece plastic body formed from a       Ordinary meaning: “a plastic
   body”                    mold”                                       body formed from one or
                                                                        more molds”
   “Seating surface(s)”     “a surface that supports the posterior      Ordinary meaning: “a
                            or buttocks of the user when seated”        surface that, in combination
                                                                        with a back rest, forms a
                                                                        seat”
   “Distal edges joined     Distal edge: “an area of a seating          Ordinary meaning: “lines or
   at a bottom surface      surface situated furthest away from its     points situated away from a
   apex”                    respective back rest”                       back rest, connected at the
                                                                        high point of the bottom
                            Joined: “connected either directly or
                                                                        surface”
                            indirectly by an intervening structure”
                            Bottom surface apex: “a high point of
                            the bottom surface of the body
                            between the seating surfaces”
                            Construction of overall limitation:
                            “areas of the seating surfaces situated
                            furthest away from their respective
                            back rests are connected directly or
                            indirectly by an intervening structure
                            at a high point of the bottom surface
                            of the body between the seating
                            surfaces”
   “Nesting space           “the difference in height between n         “the difference in height
   differential less than   tubs and n+1 tubs is less than              between n tubs and n+1 tubs
   about two inches         approximately two inches (five              is less than about two inches
   (five centimeters)”      centimeters)                                (five centimeters)”
   “Stacking factor less    “the stacking factor is the result of the   “the stacking factor is the
   than about 20%”          calculation of (Htwotubs–Hsingle            result of the calculation of

                                                    4
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 5 of 26 PageID #: 665




                            tub)/Hsingle tub)
                                        *100, which must be less       (Htwotubs–Hsingle tub)/Hsingle tub)
                            than approximately 20% (where H =          *100, which must be less
                            height)”                                   than about 20% (where H =
                                                                       height)”
   “Wale”                   “a ridge-like structure”                   Ordinary meaning: “a
                                                                       horizontal constructional
                                                                       member used for bracing
                                                                       vertical members”


         A.      Molded plastic body

    Claim term/phrase          TOMY’s proposed construction            Summer Infant’s proposed
         at issue                                                              construction
   “Molded plastic          “one-piece plastic body formed from a      Ordinary meaning: “a plastic
   body”                    mold”                                      body formed from one or
                                                                       more molds”

         Each of the asserted claim terms describes a tub “comprising a molded plastic body.”

  TOMY proposes that the phrase “molded plastic body” be construed to mean “one-piece plastic

  body formed from a mold.” This proposed definition would redefine the scope of the claim

  language and is improper as a matter of law.

         Although the claim language refers to a molded plastic body, TOMY attempts to limit

  this to a one-piece body, formed from a single mold. TOMY points to no language in either the

  claim or the specification that would justify narrowing the construction of this claim to either a

  one-piece body or to a body formed from a single mold. Although the patent specification

  describes a preferred embodiment of the tub in which the “body of the tub 10 is molded as one-

  piece,” it does not say that the one-piece body is formed from one single mold, nor does

  TOMY’s expert so opine. See TOMY Br. at 7, Ex. 5. Additionally, although one preferred

  embodiment of the tub is that it is formed from one piece, the Federal Circuit has held that

  “particular embodiments and examples in the specification will not be generally read into the

  claims.” Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988).


                                                   5
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 6 of 26 PageID #: 666




  Indeed, the Federal Circuit has cautioned against limiting the claims “even when a specification

  describes very specific embodiments of the invention or even describes only a single

  embodiment, unless the specification makes clear that ‘the patentee … intends for the claims and

  the embodiments to be strictly coextensive.’” JVW Enters., Inc. v. Interact Accessories, Inc., 424

  F.3d 1324, 1335 (Fed. Cir. 2005) (citing Phillips, 415 F.3d at 1323).

         TOMY points to the dictionary definition for both “mold” and “to form,” in support of its

  constructions. However, neither definition mandates that the body of the tub described in the

  ’209 Patent be formed from only one mold or be only a single piece. In other words, TOMY

  attempts to add an extraneous limitation to the claim, which is an improper and an illegitimate

  way to narrow the claim. See, e.g., Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d

  1243, 1249-50 (Fed. Cir. 1998) (“Nor may we, in the broader situation, add a narrowing modifier

  before an otherwise general term that stands unmodified in a claim.”); Hoganas AB v. Dresser

  Indus., Inc., 9 F.3d 948, 950 (Fed. Cir. 1993) (“It is improper for a court to add ‘extraneous’

  limitations to a claim, that is, limitations added wholly apart from any need to interpret what the

  patentee meant by particular words or phrases in the claim.”) (quoting E.I. du Pont de Nemours

  & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 1433 (Fed. Cir. 1988)); see also Specialty

  Composites v. Cabot Corp., 845 F.2d 981, 987 (Fed. Cir. 1988) (“Where a specification does not

  require a limitation, that limitation should not be read from the specification into the claims.”)

  (citing Lemelson v. United States, 752 F.2d 1538, 1551–52 (Fed. Cir. 1985)). Accordingly,

  Summer Infant objects to a construction of the term “molded plastic body” to one that limits the

  plastic body to being one piece and formed from a single mold. Rather, Summer Infant asks that

  the Court construe the term “molded plastic body” as “a plastic body formed from one or more

  molds,” in accordance with the ordinary meaning of the term.



                                                    6
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 7 of 26 PageID #: 667




         B.       Seating surface(s)

    Claim term/phrase            TOMY’s proposed construction           Summer Infant’s proposed
          at issue                                                              construction
   “seating surface(s)”        “a surface that supports the posterior   Ordinary meaning: “a
                               or buttocks of the user when seated”     surface that, in combination
                                                                        with a back rest, forms a
                                                                        seat”

         The asserted claims describe, inter alia, a tub having a bottom surface, which bottom

  surface has “two seating surfaces disposed at differing inclinations and extending from

  respective back rests to distal edges joined at a bottom surface apex spaced from either end of the

  basin, each seating surface forming, together with a respective one of the back rests, an inclined

  seat.” TOMY asks this Court to construe “seating surface(s)” as “a surface that supports the

  posterior or buttocks of the user when seated.” TOMY Br. at 8. TOMY claims that this

  interpretation is correct based on language in the specification, which describes the following

  figure in the ’209 patent:




  TOMY’s brief provides a colored version, presumably colored only for the sake of claim

  construction:




                                                      7
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 8 of 26 PageID #: 668




  TOMY Br. at 9.1 TOMY argues that the specification describes two seating surfaces, which

  correspond to the portion colored red and the portion colored green. TOMY further argues that a

  toddler sitting in the tub has his or her buttocks supported by the red portion, while an infant

  sitting in the tub has his or her buttocks supported by the green portion. On this basis, TOMY

  seeks to construe “seating surface” as limited only to the portion where a child or infant’s

  buttocks or posterior is directly supported, which it identifies as the red and green portions only.



  1
          Notably, Figure 13 (and other figures from the patent) shows the seats of the tub as
  divided up into segments by vertical lines, which TOMY colors in its claim construction brief.
  There is no explanation in the patent as to the nature of these segments, i.e., whether they
  indicate physical components of the tub or some other, unspecified, feature. There is no explicit
  reference to them, and they do not correspond to the reference numerals in the patent
  specification. Their significance is, therefore, a mystery.
          Whatever their nature, TOMY’s coloring of the segments is arbitrary and without
  support, calculated to create the illusion of precision where, in fact, there is none. On the left-
  hand infant side of the tub, TOMY claims that three particular segments make up the back rest
  62—coloring all of these segments blue—and claims that only one segment makes up the
  purported seating surface 64—coloring this segment green. TOMY does not explain why the
  back rest 62 makes up three segments while the seating surface 64 makes up only one, nor why
  the segment directly to the left of 62—which is unlabeled—is part of the back rest and not the
  seating surface. TOMY’s coloring of the bottom segment as blue and not green appears to be
  entirely arbitrary. Similarly, on the right-hand toddler side of the tub, TOMY colors the
  unlabeled segment to the left of the red segment 70 as yellow, and claims that this makes up the
  “central bottom surface portion” described in the patent. However, this yellow segment is
  unlabeled. TOMY does not explain why the “central bottom surface portion” is the yellow
  portion rather than, for example, segment 66.


                                                    8
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 9 of 26 PageID #: 669




  In addition to being contrary to common usage of the term “seating surface,” this definition was

  explicitly disclaimed by TOMY during patent prosecution.

          A patent’s prosecution history plays an important role in the patent system by promoting

  “the public notice function of the intrinsic evidence and protect[ing] the public’s reliance on

  definitive statements made in prosecution. Omega Eng'g, Inc., 334 F.3d at 1323, 1326.

  “Competitors are entitled to rely on those representations when determining a course of lawful

  conduct, such as launching a new product or designing-around a patented invention.” Biogen

  Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1095 (Fed. Cir. 2013). Moreover, “[b]eyond

  the notice function and reliance-based aspects of a patent’s prosecution history, it ‘provides

  evidence of how the [PTO] and the inventor understood the patent.’” Id. (citing Edwards

  Lifesciences LLC v. Cook Inc., 582 F.3d 1322, 1327 (Fed. Cir. 2009)). During claim

  construction, a patent’s prosecution history “can often inform the meaning of the claim language

  by demonstrating how the inventor understood the invention.” Phillips, 415 F.3d at 1317.

  Accordingly, when the patentee disavows a certain meaning to obtain a patent, the doctrine of

  prosecution history disclaimer narrows the meaning of the claim consistent with the scope of the

  claim surrendered. Biogen Idec, Inc., 713 F.3d at 1095.

          During the prosecution of the asserted patent, via letter sent on May 30, 2002, the patent

  examiner rejected then-Claim 22 (which appears as Claim 23 in the patent) for failing to provide

  antecedent basis in the specification for the “disposed at differing inclinations” limitation set

  forth in Claim 22.     TOMY Br., Ex. 4 at 111-12. In its response to the patent examiner, TOMY

  noted that the “disposed at differing inclinations” limitation was also present in Claim 1, and

  further stated:

                    “With respect to the two seating surfaces ‘disposed at differing
                    inclinations,’. . . the Examiner is directed to the paragraph


                                                    9
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 10 of 26 PageID #: 670




                 beginning at page 7, line 15, and to Figure 13. In this embodiment,
                 surface 64 forms one seating surface, . . . and the other seating
                 surface is formed by surface 70 and the extension of surface 70
                 that meets surface 64 at apex 66.

  Id. at 150 (emphasis added).

         In other words, referring again to the colored version of Figure 13 (and assuming that the

  colored segments correspond to the numbered surfaces (see n. 1, supra)), during patent

  prosecution TOMY explicitly stated that the “seating surface” of the tub was (1) “surface 64”

  (which is colored green) on one side, and (2) “surface 70” (colored red) “and the extension of

  surface 70 that meets surface 64 at apex 66” (which is colored yellow) on the other side.




  Notwithstanding those representations during patent prosecution, TOMY now attempts to limit

  “seating surface” to only the green area 64, and the red area 70. But TOY is precluded from so

  narrowing the limitation, when during patent prosecution, it explicitly defined “seating surface”

  as the green, red, and yellow areas of Figure 13. See, e.g., Omega Eng’g, 334 F.3d at 1323;

  Southwall Techs. Inc. v. Cardinal IG Co., 54 F.3d 1570, 1581, 34 U.S.P.Q. 2d 1673, 1681 (Fed.

  Cir. 1995) (the patentee, having distinguished a prior art reference in arguments made to the

  USPTO, “cannot now escape [the defendant’s] reliance upon this unambiguous surrender of

  subject matter”).




                                                  10
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 11 of 26 PageID #: 671




         Accordingly, Summer Infant asks the Court to construe “seating surface(s)” as “a surface

  that, in combination with a back rest, forms a seat.” This construction is supported by the

  language of the patent’s specification, which describes that the “bottom surface” of the tub has

  “each seating surface forming, together with a respective one of the back rests, an inclined seat.”

  TOMY Br., Ex. 1 at col. 1, ll. 45-50.

         C.      Distal edges joined at a bottom surface apex

    Claim term/phrase         TOMY’s proposed construction            Summer Infant’s proposed
           at issue                                                            construction
   “distal edges joined     “areas of the seating surfaces situated   Ordinary meaning: “lines or
   at a bottom surface      furthest away from their respective       points situated away from a
   apex”                    back rests are connected directly or      back rest, connected at the
                            indirectly by an intervening structure    high point of the bottom
                            at a high point of the bottom surface     surface”
                            of the body between the seating
                            surfaces”

         Each of the asserted claims describes a tub with a bottom surface, which bottom surface

  has “two seating surfaces disposed at differing inclinations and extending from respective back

  rests to distal edges joined at a bottom surface apex spaced from either end of the basin, each

  seating surface forming, together with a respective one of the back rests, an inclined seat.”

  TOMY seeks to define the term “distal edges joined at a bottom surface apex” as “areas of the

  seating surfaces situated furthest away from their respective back rests are connected directly or

  indirectly by an intervening structure at a high point of the bottom surface of the body between

  the seating surfaces.” TOMY Br. at 10. For the following reasons, TOMY’s definition of each

  portion of this claim term is improper.

                 1. Distal Edge

    Claim term/phrase         TOMY’s proposed construction             Summer Infant’s proposed
         at issue                                                           construction




                                                  11
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 12 of 26 PageID #: 672




      “distal edge”          “an area of a seating surface situated      Ordinary meaning: “a line or
                             furthest away from its respective back      point situated away from a
                             rest”                                       back rest”

            TOMY asks this Court to construe “distal edge” as “an area of a seating surface situated

  furthest away from its respective back rest.” TOMY Br. at 11. TOMY argues that the word

  edge “commonly means a line or an area farthest away from the middle,” citing to no intrinsic or

  extrinsic evidence that supports its argument that an edge can be either an area or a specific

  point.2 Indeed, TOMY cites to nowhere in the patent specification, claim language, or

  prosecution history that would support defining an “edge” as an entire area. Instead, TOMY

  baldly asserts that “[i]n the context of the patent, it refers to an area furthest from the seat back

  for the particular seat.” Id.

            TOMY’s proffered definition of “distal edge” provides no limiting principle that would

  enable anyone to determine what, in fact, might constitute a “distal edge” and would therefore

  render the patent claims impermissibly vague. If the “edge” is merely an “area” “furthest” from

  a back rest, how far from the back rest would this “distal” area begin? One inch from the bottom

  of the back rest? Two inches? One inch from the end of the seating surface? Or, to state it

  differently, would there be any portion of the seating surface that is not included in the “distal”

  portion? If so, how much?

            This paradox is compounded when the term “distal edge” is applied in context. The

  relevant claim language refers to the distal edges “joined at a bottom surface apex.” Assuming

  two seating surfaces are joined at a bottom surface apex somewhere within the two seating

  surfaces, it is essential to determine if that attachment point is located at the distal edge of the



  2
   Although TOMY cites to Exhibit 6 in support of this definition, no definition of the word
  “edge” was included in Exhibit 6.


                                                    12
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 13 of 26 PageID #: 673




  seating surface, in order to determine whether a given product might infringe the patent.

  TOMY’s proffered definition would render it impossible for anyone to determine with any

  certainty whether their product infringes because they would be unable to determine whether the

  joinder of two seating surfaces involved the “distal edges” or not. A definition of “distal edge”

  that conceivably includes all or practically all of the seating surface would broaden the claim

  language to the point of effectively editing out the material limitation that the joining of the

  seating surfaces is at their distal edges. Claim interpretations that eliminate express limitations

  of the claims are inappropriate and therefore TOMY’s suggested construction should be rejected.

  See, e.g., In re Power Integrations, Inc., 884 F.3d 1370 at 1376 (Fed. Cir. 2018) (refusing to

  construe a claim in such a way that would make claim language “superfluous”); Bicon, Inc. v.

  Straumann Co., 441 F.3d 945, 950–51 (Fed. Cir. 2006) (same); Merck & Co. v. Teva Pharm.

  USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A claim construction that gives meaning to all

  the terms of the claim is preferred over one that does not do so.”).

         Summer Infant respectfully submits that “edge” should be understood as “edge,”

  avoiding this conundrum. Summer Infant proposes defining the term “distal edge” in accordance

  with the customary understanding of the terms “distal” and “edge.” This is consistent with the

  construction applied by the only other court that (to Summer Infant’s knowledge) has been called

  upon to interpret that claim term. Julius Zorn, Inc. v. Medi Mfg., Inc., No. 3:15-cv-02734-GPC-

  RBB, 2017 WL 960413, at *18 (S.D. Cal. Mar. 13, 2017) (holding that in the absence of “crystal

  clear” claim history justifying a more specific definition, “the Court adopts the plain and

  ordinary meaning of ‘proximal and distal edges’ and construes the term as ‘top and bottom

  edges”).




                                                   13
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 14 of 26 PageID #: 674




         Distal means simply “away from.” Merriam-Webster defines “distal” in the anatomical

  context as “remote from the point of attachment or origin, from a point conceived of as central,

  or from the point of view; located away from the center of the body.” See Ex. 1 at p. 5-6. See

  also, e.g., MedIdea, L.L.C. v. DePuy Orthopaedics, Inc., No. 17-cv-11172-LTS, 2018 WL

  5830849, at *9 (D. Mass. Nov. 7, 2018) (construing “distal” and “distally” to mean “away from

  the hip.”). In the context of an “edge” of a physical object, definitions uniformly point to a

  purely one-dimensional object, not a two-dimensional “area.”

         As for “edge,” Merriam-Webster defines the term as “the line or point where a material

  object or area begins or ends; border.” See Ex. 1 at p. 7-8. It also defines “edge” as “the

  terminating border; a line that is the intersection of two plane faces of a solid object.” Id. The

  Oxford English Dictionary likewise defines “edge” as “[t]he line in which two surfaces of a solid

  object meet abruptly” or “[t]he line that forms the boundary of a surface.” See Ex. 2 at p. 2-3.

         Other uses of the word “edge” in the ’209 patent are consistent with “edge” referring to a

  line or border and inconsistent with TOMY’s proffered interpretation as an “area.” In one case,

  in the context of describing Figure 9, the patent refers to the “distal edge of rim 22.” See TOMY

  Br., Ex. 1 at col. 5, ll. 22-24. Reference number 22 in figure 9 clearly indicates the outermost

  border of the tub:




  Moreover, the fact that there is a “distal edge” of the rim is strongly indicative of the “edge”

  being the outermost limit of the rim, rather than an area of the rim, because the rim itself forms


                                                   14
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 15 of 26 PageID #: 675




  the outermost “area” of the tub structure. If the edge of the rim were an area rather than a line,

  the word edge would lose all meaning in the phrase “distal edge of rim.”

           In another example, the specification refers to “an inner edge of ledge 18 [that is] spaced

  from the center of notch 16 a distance D2 of about 14.5 inches (37 centimeters), so as to enable

  the tub to safely span one basin of many double sinks.” TOMY Br., Ex. 1 at col. 5, ll. 33-36.

  Here, “edge” clearly refers not to some indefinite area, but to the inner boundary of the “ledge”

  18; if it were to refer to an area, the functionality of spanning a 14.5” distance to enable the use

  of the tub on a sink would be defeated.3

           Thus, a distal edge is simply a line or point situated away from a reference point. In the

  context of the ‘209 patent claims, that reference point would be “respective back rests,” and

  therefore the Court should construe “distal edges” as “lines or points situated away from a back

  rest.”

                  2. Joined at a Bottom Surface Apex

       Claim term/phrase        TOMY’s proposed construction            Summer Infant’s proposed
             at issue                                                           construction
      “joined at a bottom    “connected either directly or indirectly   Ordinary meaning:
      surface apex”          by an intervening structure” that is “a    “connected at the high point
                             high point of the bottom surface of the    of the bottom surface”
                             body between the seating surfaces”



  3
          Likewise, the patent specification refers to the ledges “resting on one outer edge of the
  sink.” “Edge” here clearly refers to the topmost edge of the side of the sink, as can be seen in
  one of the original illustrations of the invention submitted with the original patent application:




                                                    15
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 16 of 26 PageID #: 676




         It is a basic principle of patent law that the time at which a patentee has the opportunity to

  define the scope of the patent is during prosecution. TOMY did so, and wrote the patent’s

  specification and claims in such a way as to cover a very specific invention. Now, it is clear that

  TOMY wishes it had written its patent in such a way as to cover a broader scope—a scope that

  would capture Summer Infant’s tub. But TOMY simply did not do so. It cannot now use the

  claim construction phase as an opportunity to improperly expand the scope of its patent.

         TOMY improperly suggests that the Court should construe “joined” independently from

  “bottom surface apex.” However, because the two terms are connected in the patent by a

  specific preposition—“at”—ignoring that connection would result in potentially erroneous

  construction. As explained below, TOMY’s particular arguments as to the construction of

  “joined” and “bottom surface apex” are misguided, but much more importantly, TOMY’s

  proposed constructions would only make sense if the patent claims identified “distal edges joined

  by a bottom surface apex,” not “distal edges joined at a bottom surface apex.” TOMY sidesteps

  this issue by asking that the Court disregard the word “at.” The Federal Circuit has cautioned

  against “construing individual words of a claim without considering the context in which those

  words appear,” which is “simply not reasonable.” Trivascular, Inc. v. Samuels, 812 F.3d 1056,

  1062 (Fed. Cir. 2016) (“While the broadest reasonable interpretation standard is broad, it does

  not give the Board an unfettered license to interpret the words in a claim without regard for the

  full claim language and the written description.”); see also In re Smith Int'l, Inc., 871 F.3d 1375,

  1382 (Fed. Cir. 2017) (“The correct inquiry in giving a claim term its broadest reasonable

  interpretation in light of the specification is not whether the specification proscribes or precludes

  some broad reading of the claim term. . . . And it is not simply an interpretation that is not

  inconsistent with the specification. It is an interpretation that corresponds with what and how the



                                                   16
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 17 of 26 PageID #: 677




  inventor describes his invention in the specification, i.e., an interpretation that is consistent with

  the specification.”).

          There is an obvious and significant difference between two edges being “joined at”

  something and “joined by” something. It is a basic principle of claim construction that claim

  terms should not be construed in such a way as to render claim language meaningless. See, e.g.,

  In re Power Integrations, Inc., 884 F.3d at 1376 (refusing to construe a claim in such a way that

  would make claim language “superfluous”); Bicon, Inc., 441 F.3d at 950–51; Merck & Co., 395

  F.3d at 1372 (“A claim construction that gives meaning to all the terms of the claim is preferred

  over one that does not do so.”). Here, TOMY’s proposed claim construction would render the

  preposition “at” meaningless. Thus, the Court must adopt a construction of “joined at a bottom

  surface apex” that accurately reflects the actual claim language, including the preposition “at.”

          Turning to the specifics of TOMY’s proposed construction, TOMY proposes that

  “joined” be construed as “connected either directly or indirectly by an intervening structure.” 4

  As is the case with several of TOMY’s proposed constructions, TOMY attempts to construe a

  term—“joined”—by adding extraneous language not supported by intrinsic or extrinsic evidence.

          The ’209 patent uses the word “joined” in the claim language by stating that the bottom

  surface of the tub has two seating surfaces, which extend “from respective back rests to distal

  edges joined at a bottom surface apex.” TOMY Br., Ex. 1 at col. 6, ll. 40-45 (emphasis added).

  TOMY argues that this claim language does not require that the distal edges be “directly

  connected, i.e., that they touch each other,” and instead may “cover either a direct connection, or

  an indirect connection” such as by an intervening structure. Essentially, TOMY argues that the



  4
         TOMY argues that Summer Infant’s definition “requires the distal edges of the seating
  surfaces physically end and are then physically attached to one another by a joint.” TOMY Br.
  at 11. However, Summer Infant has not argued such a construction to this Court.

                                                    17
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 18 of 26 PageID #: 678




  “bottom surface apex” is an intervening structure, which thus means that the distal edges of the

  two seating surfaces are joined “indirectly.” TOMY Br. at 12. Translating its arguments into the

  language of this patent, TOMY essentially suggests that “joined at a bottom surface apex” should

  be construed to mean “joined by a bottom surface apex.” TOMY appears to have pulled this

  interpretation out of thin air. Nowhere in the patent is the bottom surface apex contemplated as a

  separate structure in and of itself—TOMY’s arbitrarily-colored version of Figure 13

  notwithstanding. Rather, the “bottom surface apex” is simply the point at which the two distal

  edges meet. The interpretation of “bottom surface apex” as a point where the edges meet is

  supported by prosecution history of the ’209 patent. As noted supra, Claim 22 (Claim 23 in the

  issued patent) was rejected, in part, for failure to provide antecedent basis for the “disposed at

  differing inclinations” limitation set forth in Claim 22. In arguing that the specification does

  provide antecedent basis for that term, TOMY argued to the patent examiner that “surface 64

  forms one seating surface . . . and the other seating surface is formed by surface 70 and the

  extension of surface 70 that meets surface 64 at apex 66.” TOMY Br., Ex. 4 at 150 (emphasis

  added). In other words, the prosecution history makes clear that the bottom surface on one side

  meets the bottom surface on the other side “at apex 66.” TOMY did not tell the patent examiner

  that the two surfaces were joined by some undefined structure that it elected to call an apex.

  Simply by using “as” rather than “by,” TOMY made clear that the edges for a joint at a particular

  location—specifically, the highest point of the bottom surface of the tub.

         TOMY further contends that the doctrine of claim differentiation supports its claim

  construction. Claim 1 recites a tub with “the bottom surface having two seating surfaces

  disposed at differing inclinations and extending from respective back rests to distal edges joined

  at a bottom surface apex.” TOMY Br., Ex. 1 at col. 6, ll. 40-45. Claim 18 recites the tub of



                                                   18
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 19 of 26 PageID #: 679




  claim 1 “wherein the seating surfaces are joined by a central bottom surface portion that rises

  from the distal edge of one of the seating surfaces to the distal edge of the other of the seating

  surfaces.” Id. at col. 7, ll. 44-48. TOMY argues that Claim 1 must cover both direct and indirect

  connections, because if it did not, claim 1 and claim 18 would cover the same subject matter.

  This is not so. Simply put, the Court must construe claim 1 in a way that is legally correct. The

  doctrine of claim differentiation—and the perhaps poorly-drafted language of claim 18—should

  not lead this Court to conclude differently. The doctrine of claim differentiation “only creates a

  presumption that each claim in a patent has a different scope; it is not a hard and fast rule of

  construction.” Kraft Foods, Inc. v. Int'l Trading Co., 203 F.3d 1362, 1365–69 (Fed. Cir. 2000).

  “The doctrine of claim differentiation can not broaden claims beyond their correct scope,

  determined in light of the specification and the prosecution history and any relevant extrinsic

  evidence.” Seachange Intern., Inc. v. C-COR, Inc., 413 F.3d 1361, 1369 (Fed. Cir. 2005) (citing

  Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1480 (Fed. Cir. 1998)). Thus,

  because adopting the construction of “joined” put forth by TOMY would improperly broaden the

  scope of claim 1, as explained supra, the doctrine of claim differentiation does not mandate that

  this Court adopt TOMY’s construction. Rather, this Court should adopt a dictionary definition

  of the word “joined,” which is consistent with the claim specification. Merriam-Webster defines

  “join” as “to come together so as to be connected or united.” See Ex. 1 at p. 10-13. This broad

  definition of the term “join” is precisely how the claims in the ’209 patent use the word, without

  reference to any type of direct or indirect connection, and without reference to any intervening

  structure.

          As for the term “bottom surface apex,” TOMY argues that “bottom surface apex” should

  be construed as “a high point.” TOMY Br. at 13. TOMY’s construction of this term is



                                                   19
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 20 of 26 PageID #: 680




  nonsensical. An apex is not a high point, but the high point; nothing in the patent specification

  would lead to a different conclusion. Merriam-Webster defines “apex” as “the highest or

  uppermost point; summit, top, peak.” See Ex. 1 at p. 3-4. Similarly, Dictionary.com defines

  “apex” as “the tip, point, or vertex; summit.” See Ex. 4 at p. 1-2. Accordingly, Summer Infant

  requests that this Court construe “bottom surface apex” consistent with its dictionary definition,

  as “the high point of the bottom surface.”

          D.      Nesting space differential less than about two inches (five centimeters)

          TOMY seeks to construe “nesting space differential less than about two inches (five

  centimeters)” as “the difference in height between n tubs and n+1 tubs is less than approximately

  two inches (five centimeters).” For the most part, Summer Infant does not object to TOMY’s

  proposed construction. However, in its proposed construction, TOMY seeks to substitute the

  word “approximately” for the word “about.” TOMY offers no reason for this substitution, other

  than stating, without citation, that “‘about’ simply means ‘approximately.’” TOMY Br. At 14-

  15. Summer Infant does not contest that “about” means “approximately;” rather, Summer Infant

  sees no reason, and TOMY offers none, why the latter should be substituted for the former in the

  claim construction. Thus, Summer Infant objects to the substitution of the word “approximately”

  for the word “about” in the construction of the term, and otherwise does not object to TOMY’s

  construction.

          E.      Stacking factor less than about 20%

          TOMY seeks to construe “stacking factor less than about 20%” as “the stacking factor is

  the result of the calculation of (Htwotubs–Hsingle tub)/Hsingle tub) *100, which must be less than

  approximately 20% (where H = height).” As argued above, to the extent that TOMY simply

  substitutes “about” for “approximately,” which it states have the same meaning, Summer Infant



                                                      20
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 21 of 26 PageID #: 681




  objects to the construction, insofar as there is simply no reason to substitute “approximately” for

  “about,” nor does TOMY offer any reason to do so. However, Summer Infant does not object to

  the remainder of TOMY’s proposed construction of this claim term.

         F.        Wale

    Claim term/phrase         TOMY’s proposed construction            Summer Infant’s proposed
         at issue                                                              construction
   wale                     “a ridge-like structure”                  Ordinary meaning: “a
                                                                      horizontal constructional
                                                                      member used for bracing
                                                                      vertical members”

         In its brief, TOMY seeks to have the Court construe a “wale”—what it identifies as the

  red portions in Figures 4 and 5 of the patent—as a “ridge-like structure.”




  However, TOMY provides little to no support for its construction of the term. TOMY cites

  several portions of the patent—the claims themselves as well as certain language and drawings in

  the specification—as support for this construction. Notably, however, the word “ridge” appears

  nowhere in these cited portions, or anywhere else in the patent itself. Rather, the claims describe

  the following:

         1) “wales defining resting points positioned to support the tub on a horizontal surface;”


                                                  21
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 22 of 26 PageID #: 682




         2) “wales form[ing] laterally aligned sink divided notches at one end of the cavity, and

             laterally aligned ledges at the other end of the cavity;” and

         3) “wales [that] each have longitudinal ends disposed behind the back rests and

             positioned to abut opposite walls of a single sink with the tub rim resting upon an

             upper edge of the sink and the tub disposed within the sink.”

  Furthermore, the specification describes the bottom of the tub as including “two longitudinal,

  parallel wales that define tub resting points,” which resting points “include wale end portions at

  one end of each wale, and projections at the other end of each wale.” TOMY cites to no actual

  portion of the patent describing the wales as “ridge-like structures.”

         Nor can TOMY cite to any intrinsic evidence in support of its proposed construction;

  indeed, TOMY disclaimed during prosecution of the patent at issue a definition of the term

  “wale” as “a ridge-like structure.” During prosecution of the patent, one of the original proposed

  claims, Claim 22 (issued in the ’209 Patent as claim 23), described that the cavity of the tub

  “includes two side troughs extending along either side of the inclined seats and formed within

  wales defining resting points positioned to support the tub on a horizontal surface, the wales

  forming laterally aligned sink divider notches at one end of the cavity, and laterally aligned

  ledges at the other end of the cavity.” TOMY Br., Ex. 4 at 20. On May 30, 2002, the Patent

  Examiner rejected Claim 22 as anticipated by a British patent application Sidman et al., GB

  2,193,887 (“Sidman”), which was found by the Patent Examiner. The Patent Examiner stated

  that the Sidman reference disclosed a tub comprising, in part, “two wales . . . forming side

  troughs,” and that this was the basis for rejecting Claim 22. TOMY Br., Ex. 4 at 112-113.

         On August 29, 2002, TOMY sent a letter to the Patent Examiner requesting

  reconsideration of the rejection of Claim 22 as anticipated by Sidman. TOMY argued that



                                                   22
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 23 of 26 PageID #: 683




  Sidman did not anticipate Claim 22, because the wales described in Claim 22 defined “resting

  points positioned to support the tub on a horizontal surface.” Id. at 151. In contrast, TOMY

  argued, the Sidman reference disclosed a tub with resting points formed by “legs 54 and 58

  extending downward from the lower surfaces of the wales . . . not by the wales themselves.” Id.

  The legs identified by TOMY in the Sidman reference can be seen in the drawing below, labelled

  as 54 and 58:




  TOMY argued that these “legs,” labelled as 54 and 58, were not part of the wales. For this

  reason, TOMY argued that Sidman was not anticipatory. Id. In other words, TOMY’s argument

  that Sidman was not anticipatory was based on the Sidman tub resting on legs protruding from

  the wales, rather than resting on the wales themselves.



                                                  23
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 24 of 26 PageID #: 684




         Given TOMY’s argument during the prosecution of this patent, its attempt to define

  “wales” as “ridge-like structures” is simply nonsensical. If the meaning of “wale” was “ridge-

  like structure,” the legs in the Sidman reference would be a part of the wale—the “legs” of the

  tub in the Sidman reference clearly appear to be part of the portion of the tub that extends

  downward from the main body of the tub. But TOMY argued during patent prosecution that

  these portions of the tub could not be considered the wales, but rather legs extending downward

  from the wales. TOMY cannot have it both ways. TOMY attempted to escape patent rejection

  by defining a wale such that the legs of the Sidman reference would not be a part of the wale.

  TOMY’s construction impermissibly seeks to recapture subject matter scope disclaimed during

  prosecution of the ’209 patent. See, e.g., Omega Eng’g, 334 F.3d at 1323; Southwall Techs. Inc.

  v. Cardinal IG Co., 54 F.3d 1570, 1581, 34 U.S.P.Q. 2d 1673, 1681 (Fed.Cir.1995) (the patentee,

  having distinguished a prior art reference in arguments made to the USPTO, “cannot now escape

  [the defendant’s] reliance upon this unambiguous surrender of subject matter”).

         In contrast, Summer Infant’s proposed dictionary definition is consistent with the patent

  and its prosecution history. Merriam-Webster defines a “wale” as “a horizontal constructional

  member (as of timber or steel) used for bracing vertical members.” See Ex. 1 at p. 14-15.

  Similarly, the McGraw-Hill Dictionary of Engineering (2d Ed.) (2003) defines a “wale” as “[a]

  horizontal reinforcement utilized to keep newly poured concrete forms from bulging outward.”

  See Ex. 3 at p. 3. This is the how the wales in the tub described in the ’209 patent function: they

  are horizontal plastic portions of the tub that support the tub and prevent the body from being too

  flexible. Renishaw PLC, 158 F.3d at 1250 (reasoning that a claim interpretation that aligns with

  the purpose of the invention is likely to be correct). Accordingly, Summer Infant request that

  this Court reject TOMY’s construction of “wale,” which is inconsistent with TOMY’s



                                                  24
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 25 of 26 PageID #: 685




  representations to the Patent Examiner during prosecution, and accept Summer Infant’s

  dictionary definition of “a horizontal constructional member used for bracing vertical

  members.”5

      III.      CONCLUSION

             For the reasons stated above, Summer Infant respectfully requests that this Court reject

  TOMY’s proposed claim constructions and adopt Summer Infant’s constructions.



  Dated: June 12, 2019

                                                          Plaintiff and Counterclaim Defendant,
                                                          Summer Infant (USA), Inc.,

                                                          By its attorneys,

                                                          /s/ Jeffrey K. Techentin
                                                          Jeffrey K. Techentin [No. 6651]
                                                          jtechentin@apslaw.com
                                                          Jamie J. Bachant [No. 8800]
                                                          jbachant@apslaw.com
                                                          Casey White Bassett [No. 9803]
                                                          cbassett@apslaw.com
                                                          ADLER POLLOCK & SHEEHAN P.C.
                                                          One Citizens Plaza, 8th Floor
                                                          Providence, RI 02903
                                                          Tel: 401-274-7200
                                                          Fax: 401-351-4607




  5
          Should the Court favor TOMY’s proposed construction and elect to construe “wale” as a
  ridge-like structure, it should clarify that the ridge-like structure does not include legs or similar
  protrusions extending downward from the wales because TOMY has “by implication
  surrender[ed] such protection.” Ekchian, 104 F.3d at 1304.

                                                     25
Case 1:17-cv-00549-MSM-PAS Document 36 Filed 06/12/19 Page 26 of 26 PageID #: 686




                                   CERTIFICATE OF SERVICE

  I hereby certify that on June 12, 2019, I filed the within through the ECF system and that notice
  will be sent electronically to all counsel who are registered participants identified on the Mailing
  Information for C.A. No. 1:17-cv-549-JJM-PAS.

                                                /s/ Jeffrey K. Techentin




                                                   26
  958266.v1
